Citation Nr: 0022942	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel








INTRODUCTION

The veteran had active service from November 1965 to November 
1969 and from July 1980 to July 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  

The Board notes that the veteran submitted a claim of service 
connection for a psychiatric condition in August 1997, but 
the RO has not developed a claim of service connection for an 
innocently acquired psychiatric disorder other than PTSD.  

As such, the Board refers this matter to the RO for all 
indicated development.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran is suffering from PTSD due to disease or injury which 
was incurred in or aggravated by service.  



CONCLUSION OF LAW

The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has serious mental 
problems related to PTSD as the result of flying in 
helicopters during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

In addition, the Board notes that in the case of Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) issued directives to be 
followed in cases where the issue is service connection for 
PTSD.  The Board will briefly review these directives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  

The Court further explained that a PTSD diagnosis by a mental 
health professional must be presumed to have been made in 
accordance with Diagnostic and Statistical Manual of Mental 
Disorders (DSM) criteria.  In other words, a diagnosis of 
PTSD by a mental health examiner will be presumed to be in 
accordance with DSM criteria as to adequacy of symptomatology 
and sufficiency of stressor.  

However, the initial question to be addressed is whether the 
claim is well grounded.  A well-grounded claim is one which 
is plausible.  If he has not, the claim must fail and there 
is no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  

The Court stated that in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes that, inasmuch as the veteran may be offering 
his own opinion as to the questions of medical diagnosis or 
etiology presented in this case, the record does not indicate 
that he has any professional medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Hence, his lay assertions alone cannot make the claim well 
grounded if they are not supported by medical evidence of 
record of a current disability due to service.  

The service medical records are negative for any complaints, 
findings or diagnosis of PTSD.  A careful review of the 
service medical records does show that the veteran was 
treated for alcohol abuse in 1982 and 1983 during service.  

In April 1985, the veteran was admitted to the hospital with 
a provision diagnosis of acute alcohol ingestion.  The 
veteran reportedly became belligerent, disorganized, and 
nonsensical after a drinking bout.  There was no previous 
psychosis, psychiatric problems or hospitalization noted, 
although the veteran noted that his mother was schizophrenic 
and his father and brother were both alcoholics.  The 
assessment was that of alcoholic intoxication with some 
transient psychotic features which had resolved.  

In July 1985, during service, the veteran underwent a mental 
status examination in light of his alcoholism.  The mental 
status examination was essentially within normal limits.  
Cognitive functioning was unimpaired.  There was no evidence 
of psychosis, major affective disorder, organic brain 
dysfunction, or other psychiatric disorder.  

A November 1985 record from service shows that the veteran 
was referred to psychology with a provisional diagnosis of 
adjustment disorder.  The record noted that the veteran was a 
recovering alcoholic that was going through a divorce.  

In December 1985, during service, a careful review of the 
service medical record shows that the veteran presented with 
an anxiety attack and reported that he had been depressed or 
4 days.  The veteran reported having an ongoing divorce and 
being a recovering alcoholic.  

The diagnosis reported during service in December 1985 was 
that of acute anxiety attack.  Later that month, the veteran 
reported that he felt much better.  Assessment was that of 
adjustment disorder, resolving.  A service mental status 
examination in December 1986 showed that the veteran's 
alcohol abuse was in remission.  

The veteran currently asserts that he was involved in a 
helicopter emergency crash landing in 1981 and that, for the 
remainder of his military service, he was afraid to fly.  The 
veteran also reports having frequent nightmares about 
crashing in a helicopter.  

In response to a request for authorization to release medical 
records to the VA, the veteran indicated that he had not 
sought medical attention, but that his medical records showed 
a deterioration of his health due to stress-related symptoms 
until he had a nervous breakdown in December 1986.  However, 
the Board notes in this regard that the service medical 
records do not confirm this history as reported by the 
veteran.  

The post-service medical records show that, in July 1994, the 
veteran was diagnosed with corticosteroid induced psychosis 
and depressive disorder.  Also in July 1994, the veteran was 
admitted to a VA hospital with a diagnosis of major 
depression with suicidal ideation.  In addition, while the 
veteran was treated for exacerbation of chronic obstructive 
pulmonary disease in July 1994, a secondary diagnosis of 
depression was noted.  

In March 1995, the veteran was again admitted to a VA 
hospital with a diagnosis of major depression.  

The Board notes that there is no current diagnosis of PTSD 
contained in any of the medical records.  

In sum, absent competent evidence that the veteran presently 
suffers from PTSD due to service, the Board finds that the 
veteran has not presented a plausible claim of service-
connection.  As noted, the Court has stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

A review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) as the veteran was 
fully informed of the reason for the denial of his claim and 
was advised of what evidence was needed in order to support 
his claim.  



ORDER

Service connection for PTSD is denied, as a well-grounded 
claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

